Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 www.frontier.com Frontier Communications Corporation Declares First-Quarter Dividend STAMFORD, Conn., February 21, 2013 – Frontier Communications Corporation (NASDAQ: FTR) announced today that its Board of Directors has declared a regular quarterly cash dividend payment of $0.10 per share of common stock, payable on March 29, 2013 to holders of record of common stock at the close of business on March 8, 2013. About Frontier Communications Frontier Communications Corporation (NASDAQ: FTR) offers broadband, voice, satellite video, wireless Internet data access, data security solutions, bundled offerings, specialized bundles for residential customers, small businesses and home offices and advanced business communications for medium and large businesses in 27 states.Frontier’s approximately 14,700 employees are based entirely in the United States.More information is available at www.frontier.com. INVESTOR CONTACT: MEDIA CONTACT: Robert W. Starr Brigid Smith Senior Vice President and Treasurer AVP, Corp. Comm. (203) 614-5708 (203) 614-5042 robert.starr@ftr.com brigid.smith@ftr.com ###
